Hemphill, Ch. 3.
The motion to dismiss the appeal in this case for *50want oí a recognizance must be sustained. The law requires recognizance to be given in appeals in all criminal cases not capital; and no exceptions can be allowed, unless a constitutional right would otherwise be violated, or unless tho case was one clearly not within the contemplation or scoiDe of tho law. It is doubtful whether cases of this character, where no line, corporal punishment, or imprisonment is to be inflicted, are within the purview of the act; but this is not so clear as to authorize an exception, which as a general rule might be productive of mischief and inconvenience. This case was before us, after argument by brief, for some time before the motion to dismiss was made; and the opinion formed was favorable to the appellant. An offense so trivial, if in fact the defendant was guilty of anything but an imprudence, has rarely been visited by so heavy a punishment.
Appeal dismissed.